DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-12, 14-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 8,661,713). 
With respect to claims 1, 5-6 and 9-10, Koo discloses  a sole structure (FIG. 5 illustrates a cross-sectional view of a shoe's outsole 100) for an article of footwear, the sole structure comprising: a member (base material 101) defining a foot-supporting surface and a ground-facing surface, the ground- facing surface comprising: ground contacting regions (lower-extending portions 102); and non-ground contacting regions (indentations 104, which ordinarily would not contact the ground in normal use), wherein one or more of the non-ground contacting regions comprises an anti-infective agent (steel or aluminum), wherein the anti-infective agent comprises a metallic material (any of a variety of different types of metal, e.g., steel or aluminum), and wherein a discrete piece of sheeting of the metallic material (a sheet of material e.g., a thin sheet of EVA, PVC, polymer or TPR, to which the particles are bonded by coating with adhesive material and then applying the particles, followed by a process in which the sheet material is bonded to the bottom surface of the shoe, using adhesive material or heat and/or pressure, see column 3, lines 43-49) is fixedly coupled to the member (the foregoing sheet material can be adhere to the bottom surface of a shoe using a separate glue or other separate adhesive material), such that the metal sheeting is present on one or more non-ground contacting regions of the member (see figure 5); wherein two or more of the non-ground contacting regions comprise a discrete area incorporating the anti-infective agent (steel), wherein each discrete area is generally spaced apart from a nearest neighboring discrete area by no more than a predetermined distance, and wherein the predetermined distance is from 0.1 mm to 50 mm (see figure 5); wherein the ground-facing surface comprises a plurality of projections (102), wherein the ground contacting regions are defined by a distal most predetermined height of the projections (102, see figure 5), and wherein the non-ground contacting regions (106) are defined by surfaces of the projections at heights that are less than the distal most predetermined height (see figure 5).
With respect to claims 11 and 14-16, Koo discloses a sole structure (FIG. 5 illustrates a cross-sectional view of a shoe's outsole 100) for an article of footwear, the sole structure comprising a member (base structure 101) having a first end and a second end that is opposite the first end in a longitudinal direction, the member defining a foot-supporting surface and a ground-facing surface (see figure 5), wherein the member comprises a polymer and an anti-infective agent dispersed throughout the polymer (a sheet of material e.g., a thin sheet of EVA, PVC, polymer or TPR, to which the particles are bonded by coating with adhesive material and then applying the particles, followed by a process in which the sheet material is bonded to the bottom surface of the shoe, using adhesive material or heat and/or pressure), wherein the anti-infective agent comprises a metallic material (steel or aluminum), and wherein the member (101) further comprises a discrete piece of sheeting of the metallic material fixedly coupled thereto(a sheet of material e.g., a thin sheet of EVA, PVC, polymer or TPR, to which the particles are bonded by coating with adhesive material and then applying the particles, followed by a process in which the sheet material is bonded to the bottom surface of the shoe, using adhesive material or heat and/or pressure) such that the metal sheeting is present on one or more non-ground contacting regions of the member (see figure 5); wherein the member is an outsole, see figure 1; wherein the member is an outsole; wherein the polymer can consist of natural rubber and/or polyurethane elastomer; and wherein the anti-infective agent (steel) dispersed throughout the polymer comprises a plurality of irregularly-shaped particles of said metallic material (the particles may be any of a variety of shapes, such as being thin fibers, cylindrical, ellipsoid, cubical, cuboid, other polyhedron or substantially spherical, with the chosen shape typically depending upon the type of material being utilized and the effect that is desired to be achieved, see column 2, lines 39-45).
With respect to claims 17-20 and 24, Koo discloses an article of footwear (see figures 1 & 2), comprising: an upper (12; 22); and a sole structure  (14; 24; 100) engaged with the upper, the sole structure including: a member (base structure 101, see figure 5) having a first end portion and a second end portion that is opposite the first end in a longitudinal direction, the member defining a foot-supporting surface and a ground-facing surface, the ground-facing surface comprising: ground contacting regions (102); and non-ground contacting regions (104), wherein one or more of the non-ground contacting regions comprises an anti-infective agent, wherein said anti-infective agent comprises a metallic material (steel or aluminum) and wherein a discrete piece of sheeting of the metallic material is fixedly coupled to the member (a sheet of material e.g., a thin sheet of EVA, PVC, polymer or TPR, to which the particles are bonded by coating with adhesive material and then applying the particles, followed by a process in which the sheet material is bonded to the bottom surface of the shoe, using adhesive material or heat and/or pressure, see column 3, lines 43-49), such that the metal sheeting is present on one or more non-ground contacting regions of the member (see figure 5); wherein the member is a coupleable member that attaches to an outsole fixedly attached to the upper (see figures 1-2); wherein the member is an outsole; wherein the non-ground contacting region is located at the first end portion, the second end portion, a mid-portion located between the first end portion and the second end portion, or combinations thereof, wherein the first end portion is a toe location of the article of footwear, and wherein the second end portion is a heel location of the article of the footwear (see figures 1-2); and wherein the member comprises a polymer, and wherein particles of the anti-infective agent are dispersed throughout the polymer (a sheet of material e.g., a thin sheet of EVA, PVC, polymer or TPR, to which the particles are bonded by coating with adhesive material and then applying the particles, followed by a process in which the sheet material is bonded to the bottom surface of the shoe, using adhesive material or heat and/or pressure, see column 3, lines 43-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 8, 12-13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshimi et al. (US 4,151,660).
Koo as described above discloses all the limitations of the claims except for wherein the metallic material comprises copper, a copper alloy, a coordinated copper complex, a copper-containing compound, or a copper chelate and the effectiveness of the anti-infective agent.
Yoshimi et al. discloses One or several strips of copper sheet 83 may be placed at one or several locations between the top and bottom layers of the sock. The strip or strips of copper sheet 83 may extend to the outer periphery of the sock so that the edging 82, top and bottom plies and copper sheet strip may all be stitched together to provide reinforced stitched peripheral margins.  Yoshimi discloses that it is known that copper metal is germicidal to chloera, corynebacteria, flamentous fungi, diphtheria, etc. and have also efficacy against honeycomb ringworms which are the cause of athlete's foot and saprogenous bacilli which are the cause of greasy feet. Therefore, it would have been obvious to one of ordinary skill in the art to have the metallic material of Koo comprise copper as taught by Yoshimi to provide germicidal properties to the sole structure. Koo discloses any of a variety of different types of metal can be used.
With respect to claims 8, 13 and 25, Koo as modified by Yoshimi discloses wherein the metallic material comprises copper.
With respect to claims 2 & 12, Koo as modified by Yoshimi discloses the anti-infective agent (copper) is effective to inactivate or kill pathogenic biological agents  disposed on the sole structure, and wherein the pathogenic biological agents are selected from the group consisting of bacteria, viruses, fungi, and yeast (chloera, corynebacteria, flamentous fungi, diphtheria, etc. and have also efficacy against honeycomb ringworms & saprogenous bacilli).
With respect to claim 3, Koo as modified by Yashimi discloses wherein the anti-infective agent can be effective to inactivate or kill of the pathogenic biological agents . With respect to the range from about 50% to about 99%, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art, it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
With respect to claim 4, Koo as modified by Yoshimi discloses wherein the anti-infective agent is effective to inactivate or kill the pathogenic biological agents. With respect to the range of within about 5 minutes to about 24 hours, discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Where general conditions of a claim are disclosed in the prior art it would have been obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
10/26/2022